DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VIDEO ENCODING METHOD, DEVICE, AND COMPUTER STORAGE MEDIUM USING A RESOLUTION RELATIONSHIP BETWEEN FRAMES.

Claim Objections
Claim 14 objected to because of the following informalities:  The claim depends from claim 9 which introduces antecedent basis issues. The claim should depend from claim 13.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resolution determining mechanism”  in claims 1-3, 9-11 and 17-8 and “sampling mechanism” in claims 5-6, 13-14 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianhu Yunfei Data Technologies Co Ltd’s filing, (CN-109618159-A, hereinafter Yunfei. Please see translation supplied for your convenient reference.).
Regarding claim 1: Yunfei teaches a method, performed by a computer device, the method comprising: 
obtaining a current frame to be encoded [Background technique (of translation) teaches: Obtain input video frame]; 
determining a resolution determining mechanism among a plurality of resolution determining mechanisms to be performed on a reference frame based on a resolution relationship between the current frame and a reference frame corresponding to the current frame [Background technique (of translation) teaches: reads video frame to be encoded and the corresponding resolution ratio with reference to interframe]; 
generating the reference frame corresponding to the current frame according to the resolution determining mechanism [Background technique (of translation) teaches: Based on the input video frame, and according to the resolution ratio selection mode of the video frame to be encoded, generate to be encoded Video frame]; and 
encoding the current frame according to the reference frame to obtain encoded data corresponding to the current frame, the encoded data comprising the resolution relationship [Background technique (of translation) teaches: The video frame to be encoded is encoded according to the object reference frame].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition Yunfei teaches wherein the obtaining the current frame further comprises: 
obtaining an input video frame [Specific embodiment (of translation) teaches: Step 1, video frame to be encoded is obtained]; 
[Specific embodiment (of translation) teaches: When the processing mode that input video frame is handled includes down-sampling processing mode (i.e. determining the resolution), then down-sampling can be carried out to input video frame; Answer the resolution ratio selection mode of current reference frame]; and 
generating the current frame based on the input video frame according to the resolution determining mechanism of the current frame [Background technique (of translation) teaches: The video frame to be encoded is encoded according to the object reference frame].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Yunfei teaches wherein the determining the resolution determining mechanism of the current frame corresponding to the input video frame comprises: 
determining a video frame sequence in which the input video frame is included [Approx. one third into translation teaches: Determine sequence of frames of video belonging to input video frame]; 
obtaining the resolution relationship between the current frame and the corresponding reference frame from header information of the video frame sequence [Approx. one third into translation teaches: when in the sequence header information in sequence of frames of video there are when resolution ratio relationship, then from sequence In column header information, video frame to be encoded and the corresponding resolution ratio relationship for referring to interframe are read]; and 
determining the resolution determining mechanism of the current frame corresponding to the input video frame based on the obtained resolution relationship [Approx. one third into translation teaches: Resolution ratio relationship is first inquired in the sequence header information of sequence of frames of video, when in sequence header information there are resolution ratio relationship, Video frame to be encoded and the corresponding resolution ratio relationship for referring to interframe are then read from sequence header information].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 3.
In addition, Yunfei teaches wherein the obtaining the resolution relationship between the current frame and the corresponding reference frame from the header information of the video frame sequence comprises: 
based on determining that the resolution relationship is in sequence header information of the video frame sequence, obtaining the resolution relationship between the current frame and the corresponding reference frame from the sequence header information, and determining that an application range of the resolution relationship is a frame sequence range; or 
based on determining that the resolution relationship is not in the sequence header information of the video frame sequence, obtaining the resolution relationship between the current frame and the corresponding reference frame from video frame group header information of the video frame sequence, and determining that the application range of the resolution relationship is a frame group range [Approx. half way into translation teaches: Identification information (i.e. position range) can be added in the corresponding header information of coded data, such as can be added to frame header information, video In frame group header information or the predeterminated position of sequence header information. Wherein, frame header information is the corresponding coded number of input frame According to header information, video frame group header information refers to the header information of the corresponding coded data of video frame group, sequence header letter Breath refers to the header information of the corresponding coded data of sequence of frames of video .One sequence of frames of video may include multiple video frame groups, One video frame group may include multiple video frames. The head that identification information is added to different range can be believed according to actual needs Breath, to act on the video frame of different range.]

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Yunfei teaches wherein the encoding the current frame according to the reference frame to obtain the encoded data corresponding to the current frame comprises:
obtaining resolution information of the current frame and the reference frame [Approx. half way into translation teaches: According to the resolution information of sample mode and video frame to be encoded, sampling processing is carried out to current reference frame, is obtained Object reference frame]; 
determining a sampling mechanism of the reference frame according to the resolution information [Approx. half way into translation teaches: determining the sample mode of current reference frame, according to determining sample mode Sampling processing, so that the resolution information of the resolution ratio for the object reference frame that sampling processing obtains]; 
sampling the reference frame according to the sampling mechanism to obtain a target reference frame [Approx. half way into translation teaches: current reference frame after determining the sample mode of current reference frame, according to determining sample mode]; and 
encoding the current frame according to the target reference frame to obtain the encoded data of the current frame [Approx. half way into translation teaches: Sampling processing, so that the resolution information of the resolution ratio for the object reference frame that sampling processing obtains and video frame to be encoded indicated Resolution ratio is identical].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, Yunfei teaches wherein the determining the sampling mechanism of the reference frame according to the resolution information comprises: 
determining that the sampling mechanism of the reference frame is a downsampling processing based on the resolution information indicating that a resolution of the current frame is less than a resolution of the reference frame [Approx. half way into translation teaches: The video frame to be encoded handled using down-sampling mode refers to the current reference frame handled using down-sampling mode, and view to be encoded The down-sampling ratio of frequency frame is greater than the down-sampling ratio of current reference frame]; or 
determining that the sampling mechanism of the reference frame is an upsampling processing based on the resolution indicating that the resolution of the current frame is greater than the resolution of the reference frame [Approx. half way into translation teaches: up-sampling treatment is to amplify to image, for example interpolated value side can be used Method is inserted into new element using suitable interpolation algorithm between pixel on the basis of original image pixel. Wherein, wait compile Resolution ratio represented by the resolution information of code video frame is greater than the tool of resolution ratio represented by the resolution information of current reference frame Body may is that the video frame to be encoded under full resolution mode refers to the current reference frame handled using down-sampling mode].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 6.
In addition, Yunfei teaches wherein the downsampling processing comprises at least one of a direct averaging, a filter, a bicubic interpolation, or a bilinear interpolation frame [Approx. half way into translation teaches: up-sampling treatment is to amplify to image, for example interpolated value side (i.e. bicubic interpolation, or a bilinear interpolation) can be used].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 6.
In addition, Yunfei teaches wherein a downsampling ratio for performing the downsampling processing is at least one of a predetermined value or a ratio determined according to an encoding location of the input video frame [Approx. three-fourths of the way into translation teaches: obtains object reference frame. For example: by resolution ratio be 2M*2N input video frame according to down-sampling processing mode Down-sampling is carried out to handle to obtain the video frame to be encoded that resolution ratio is M*N, and the resolution ratio of current reference frame is (complete point of 2M*2N Resolution processing mode), then down-sampling is carried out according to 1/2 oversampling ratio to current reference frame].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunfei in view of Han, (US 2006/0114999).

Regarding claims 9-16: the claims merely recite an apparatus to carry out the method of claims 1-8, respectively. Han teaches an apparatus [Apparatuses and method consistent with the present invention, ¶0004]. Therefore, the rejection of claims 1-8, respectively, apply equally as well to these claims.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Han’s teaching of an apparatus into Yunfei’s method, performed by a computer device for the benefit, as taught by Han, of providing excellent scalability and coding efficiency. [Han, ¶0109]

Regarding claims 17-20: the claims merely recite non-transitory computer readable storage medium storing at least one computer program code configured to carry out the method of claims 1, 2, 5 and 6, respectively. Han teaches a recording medium [A recording medium having a computer readable program recorded therein, the program for executing a multi-layer video coding method comprising: encoding a video frame, Claim 32]. Therefore, the rejection of claims 1, 2, 5 and 6, respectively, apply equally as well to these claims.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Han’s teaching of an apparatus into Yunfei’s method, performed by a computer device for the benefit, as taught by Han, of providing excellent scalability and coding efficiency. [Han, ¶0109]
Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Shi et al., (US Patent No US 8,315,310) teaches methods of encoding inter-prediction frames of a downsampled video wherein the downsampled video is a spatially downsampled version of a full-resolution video.;
Wu et al., (US 2016/0119642) teaches an encoding method includes applying a search range constraint on a search range of a block in a current frame, and encoding the block in the current frame with pixel information in a reference frame according to inter prediction performed based on the search range of the block in the current frame, wherein a resolution of the current frame is different from a resolution of the reference frame;
Mao et al., (US 2019/0253704) teaches a video decoding method processing reference frame according to resolution values of the current video frame; and
Mao et al., (US 2019/0394476) teaches a method, device and system for transmitting and receiving pictures.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485